DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-24:
With respect to claim 1 and 15, Orescanin (US 20160295322 A1) is the closest prior art to the applicant's invention, which teaches two microphones arrays, one is directional and the other is omnidirectional ¶ [0012], inherently  the directional microphone array has better SNR when focusing on the signal-of-interest comparing to omnidirectional microphone array. 
However, the prior art of record fails to disclose singly or in combination to render obvious a  method and a system comprising: computing a spectral mask based at least on a frequency domain representation of the second input signal;  processing a frequency domain representation of the first input signal based on the spectral mask to generate one or more driver signals; and driving one or more acoustic transducers using the one or more driver signals to generate an acoustic signal representative of the audio.
Claims 2-14 and 16-24 are allowed because they depend of independent claims 1 and 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654